Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the apparatus of independent claim 24, the apparatus of independent claim 33, the method of independent claim 39, the method of independent claim 40, the computer readable non-transitory storage medium of independent claim 42, and the computer readable non-transitory storage medium of independent claim 43.  The prior art is particularly deficient regarding the encoding and decoding of a bitstream, wherein the bitstream comprises a coded first-view picture and a coded second-view picture, wherein the coded first-view picture and the coded second-view picture form a partially stereoscopic content, wherein the partially stereoscopic content comprises a stereoscopic region and a monoscopic region, and wherein the coded second-view picture represents a smaller field of view than the coded first-view picture.  Claims 25-32, 34-38, 41, and 44 are dependent upon claims 24, 33, and 40, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482